NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ANTHONY R. ALONZO,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0n,den,t.
2012-3010
Petition for review of the Merit Systems Protection
Board in case no. SF0752100202-I-1.
ON MOTION
0 R D E R
Anthony R. A1onzo moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT IS ORDERED THATZ
The motion is gTanted.

ALONZO V. VA 2
FOR THE COURT
 2 8  /s/ J an Horbaly
Date J an Horbaly
C1erk
cc: Ant]:1ony R. Al0nz0
J E. D `d , E .
eanne av1 son sq us coua_§:'|LEp
- - OF APPEALS FOR
32 1 'l'HE FEDERAL C|RCUIT
UCT' 2 3-.2'UH
.|AN HDRBALY
CLERK
lo